Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lokesh Vuyyuru, M.D., Virginia Gas-troenterology Associates PC, and Virginia Times, Inc., appeal from the district court’s various orders (1) dismissing their complaint, (2) imposing sanctions and a pre-filing injunction, (8) denying their motion to vacate, (4) denying their motion to reconsider, (5) denying their motion for disclosure from the court, and (6) denying their motion to disqualify the district court judge. We have carefully reviewed the record in this case and have considered the arguments made by the Appellants and their amici, both in their briefs and at oral argument. We find no reversible error and, therefore, affirm for the reasons stated by the district court. See Vuyyuru v. Jadhav, No. 3:10-cv-173, 2011 WL 1483725 (E.D.Va. April 19, 2011 & 2011 WL 3841823, Aug. 30, 2011). We also deny the Appellees’ pending motion for sanctions and deny, as moot, the Appellants’ related motion to strike.

AFFIRMED.